
	
		I
		111th CONGRESS
		1st Session
		H. R. 1667
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. Abercrombie
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit profiteering and fraud relating to military
		  action, relief, and reconstruction efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Profiteering Prevention Act of
			 2009.
		2.Prohibition of profiteering
			(a)Prohibition
				(1)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
					
						1041.War profiteering and fraud
							(a)ProhibitionWhoever, in any matter involving a contract
				with, or the provision of goods or services to, the United States or a
				provisional authority, in connection with a mission of the United States
				Government overseas, knowingly—
								(1)(A)executes or attempts to execute a scheme or
				artifice to defraud the United States or that authority; or
									(B)materially overvalues any good or service
				with the intent to defraud the United States or that authority;
									shall be fined not more than
				$1,000,000 or imprisoned not more than 20 years, or both; or(2)in connection with
				the contract or the provision of those goods or services—
									(A)falsifies,
				conceals, or covers up by any trick, scheme, or device a material fact;
									(B)makes any materially false, fictitious, or
				fraudulent statements or representations; or
									(C)makes or uses any materially false writing
				or document knowing the same to contain any materially false, fictitious, or
				fraudulent statement or entry;
									shall be fined not more than
				$1,000,000 or imprisoned not more than 10 years, or both.(b)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over an offense under this section.
							(c)VenueA prosecution for an offense under this
				section may be brought—
								(1)as authorized by chapter 211 of this
				title;
								(2)in any district where any act in
				furtherance of the offense took place; or
								(3)in any district where any party to the
				contract or provider of goods or services is
				located.
								.
				(2)Table of sectionsThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1041. War profiteering and
				fraud.
						
						.
				(b)Criminal forfeitureSection 982(a)(2)(B) of title 18, United
			 States Code, is amended by striking or 1030 and inserting
			 1030, or 1041.
			(c)Money
			 launderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting section 1041 (relating to war profiteering and
			 fraud), after liquidating agent of financial
			 institution),.
			(d)RICOSection
			 1961(1) of title 18, United States Code, is amended by inserting section
			 1041 (relating to war profiteering and fraud), after in
			 connection with access devices),.
			
